DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 11-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drill (10), the tool engaging portion (80) and the protecting portion (34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-15 objected to because of the following informalities:  the claims have not be cancelled properly iaw MPEP § 714(c)(4)(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 recites the limitation "the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10, 16 and 17 are rejected under 35 U.S.C. 102(a) as being anticipated by Roesler (U.S. 8,079,487 B2) 
With regard to claim 1, Roesler discloses a package for a drill, comprising a protecting portion comprising a first subportion (11, Fig. 5) and a second subportion (12, Fig. 5), the protecting portion being arranged to house a cutting portion of said drill in a contact free manner, and a locking portion (5, Fig. 4) arranged to hold a tool engaging portion of said drill, wherein the locking portion and the protecting portion are movable relative each other, wherein the drill is releasable from the locking portion by a movement of the locking portion relative the protecting portion, and wherein the first and the second subportions of the protecting portion are made in one piece (C7:L49-51) and are arranged to allow the user to clamp the cutting portion of said drill by pressing the first subportion towards the second subportion and thereby establishing a contact between the protecting portion and the cutting portion of said drill.
With regard to claim 2, Roesler and as applied above in claim 1 discloses the claimed invention wherein the protecting portion is made in one piece with the locking portion (C7:L49-51).
With regard to claim 3, Roesler and as applied above in claim 1 discloses the claimed invention wherein the package is an inner package adapted to be contained in an outer package (C7:L13-14).
With regard to claim 4, Roesler and as applied above in claim 1 discloses the claimed invention wherein the movement of the locking portion relative the protecting portion while the cutting portion of the drill is clamped results in the release of the tool engaging portion of the drill from the locking portion (C7:L51-61).
With regard to claim 5, Roesler and as applied above in claim 1 discloses the claimed invention wherein at least one of the subportions of the protecting portion is made from a flexible material (C7:L13-14).
With regard to claim 6, Roesler and as applied above in claim 1 discloses the claimed invention wherein the locking portion comprises a snap lock (C7:L24-25).
With regard to claim 7, Roesler and as applied above in claim 1 discloses the claimed invention wherein the package is adapted such that the movement of the locking portion relative the protecting portion may be achieved by bending (C7:L51-61).
With regard to claim 8, Roesler and as applied above in claim 1 discloses the claimed invention wherein the package is adapted such that the relative movement between the locking portion and the protecting portion is may be achieved by pivoting the locking portion around an axis that is perpendicular to a longitudinal axis of the package.
With regard to claim 9, Roesler and as applied above in claim 1 discloses the claimed invention further comprising a gripping portion located adjacent the locking portion (Fig. 4, the locking portion 5 can be gripped at 11 to open remove the bit).
With regard to claim 10, Roesler and as applied above in claim 9 discloses the claimed invention wherein the package is adapted such that the relative movement between the locking portion and the protecting portion may be achieved by a movement of the gripping portion away from the longitudinal axis of the package.
With regard to claim 16, Roesler discloses an arrangement comprising a package according to claim 1 and a drill wherein said protecting portion of the package houses a cutting portion (11, Fig. 4) of said drill in a contact free manner; wherein said locking portion of the package holds a tool engaging portion (15, Fig. 4) of said drill; wherein the locking portion and the protecting portion are movable relative each other; wherein the drill is releasable from the locking portion by a movement of the locking portion relative the protecting portion; and wherein the protecting portion comprises a first subportion (11, Fig. 5) and a second subportion (12, Fig. 5) arranged to allow the user to clamp the tool engaging portion of said drill by pressing the first subportion towards the second subportion and thereby establishing a contact between the protecting portion and the cutting portion of said drill.
With regard to claim 17, Roesler and as applied above in claim 16 discloses the claimed invention wherein the movement of the locking portion relative the protecting portion while the cutting portion of the drill is clamped results in the release of the tool engaging portion of the drill from the locking portion (C7:L51-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735             

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735